Title: To James Madison from Samuel Harrison, 30 October 1812
From: Harrison, Samuel
To: Madison, James


Dear SirChittenden Vt. Octr. 30th. 1812
While the direful calamity of War is scourging our once happy Country, I shall not apologise for troubling your Excellency with my Lamentations upon the Horrific subject. I was in hopes that the hints I communicated in May last, would have led you into a Train of Reflections, by which the woful miseries, to which, we are now subjected, might have been procrastinated; if not prevented.
The Reasons I penned in June, and sent to you in September why it was improper to go to War; with many other, still continue permanent; and are yet powerful Arguments against its continuance; What were Reasons, then, against its Commencement, are Reasons, now, against its prolongation.
I could wish for the Tongue of an Angel, or the Pen of a Seraph; that I might be enabled to communicate to your Excellency my views of the misseries to which we are subjected by the Ferocity of Man.
Dear Sir Must the Sword, forever, be the only Arbiter of Right and Wrong?
Must Evils be, forever, multiplied? Because Evil exists.
But you are at a distance, and do not feel them, and thus remain callous to the Misseries of your fellow Creatures.
Place yourself, Dear Sir, for a Moment, in a Frontier situation; either in Georgia, Indiana, Ohio, N York, or Vermont, listening for the dreadful War hoop, and Savage Yell of the ferocious Indian! as the only Warning of the Awful, and ensuing Massacre, of your Wife, and helpless Children! And the Conflagration of your only dwelling! Behold the dreadful Tomahawk! lifted up over your darlings! ready to cleave their innocent heads! Or the Arm of the Barbarian stretched out! with the bloody scalping knife! reeking with the Gore of your next Neighbor! ready to plunge into the bosom of your best beloved Wife!!! Or the suspended War-Club! bespattered with the Blood, and Brains of your nearest Relation! ready to break your own Scull! and dash out your own Brains!!! And then say, I am unconcerned at the Consequences. And then say, if you can; That the Calamities of War are Exaggerated by those that oppose it, and its direful effects will not enhance the Calamities of the Nation!!! This is not Painting.
This, Sir, is not Idle Preaching—it is what must, and will take place; in many, too many, instances, should your present Measures continue.
But Why Should I be only answered with a Sneer, and my Letters be thrown by with a Bundle of uninteresting Papers, without Notice, like the Petitions of the Americans, by the Court of Great Britain, before the Commencement of the Revolutionary Contest? I know not.
My Introduction to your Excellency merits better treatment.
Why have you not, either, answered my Papers? Or sent them back as requested?
You cannot say that I have exaggerated any of the Subjects; Or the tendency of your Measures—Or deny one point of Fact that I have represented.
Are Despots, alone, to be reproached with feeling uninterested at the flowing of the Blood, and the squandering the Treasures; and sporting with the feelings; and lives of their Subjects?
I thought Republicans were amenable to their Constituents; for their Conduct, in order to ensure the tranquility of their Country; and the Confidence, of those who Placed them in their Stations.
If I have Erred in any respect I am Sorry. It must be imputed to an excess of Zeal—to an Independence of Sentiment I contracted when Fighting, and Bleeding, and Suffering for FREEDOM which has not been eradicated, by being placed in the vicinity of the Green mountain; I Glory in the Appellation of Green Mountain Boy; of being a VERMONTEER who has never crouched at the Frowns; or been seduced by the Flatteries, of either Sycophant, or Tyrant. I yet feel a spirit of Independence; That I will write my Sentiments, and will warn you to Flee from the Wrath to come. Whether you will hear, or whether you will forbear. My Writings will arise against you, in Futurity and Historians will point at this Beacon, which has warned you of Destruction.
Had your Excellency been advised by me and paid attention to my Letter of May 11th. 1812, there would not have been such a cry of Treachery in our Land. Had you listened to Me, General Hull would not have disgraced the Annals of your Presidency by the inglorious Surrender of Detroit, his Army, Cannon, scanty stores, and the whole territory of Michigan.
Had you considered the Reasons, I penned in June, why it was improper to declare War—The Unfortunate Vn. Ransalear might, now, have had whole limbs—Scott, Christie, and Fenwick might have, now, had their Liberty, and Wadsworth, and Stranahan, been employed in Ameliorating the Miseries of Man: and the Blood of fifteen hundred brave Heroes would not have Deluged, and fattened the Corn fields, and Orchards, on the heights of Queenstown.
Would you yet, Sir, hear to my Advice. The Defeat and Disgrace of Generals Dearborne, and Bloomfield, and their companions in Arms, in our Northern Army may still be prevented.
What I wrote to your Excellency on the 14th of Sepr. and to Genl. Gideon Granger on the 15th., and 16th., days of the same month, which I desired him to shew you, are facts.
“Soldiers are not made in one Day.”
And Soldiers must be taught; before they can perform wonders; They must be taught; before they can get to Montreal; They must be taught; before they can arrive at Quebec; They must be taught; and a great number, must be taught; before they can conquer Canada; They must be taught before they can b⟨eco⟩me Veterans.
And were I General, I should not feel so much disgrace to take seven Trumpets of Rams horns, and March, in Procession, seven times, Seven times around, that well provided Fortress, and attempt to prostrate the Walls of Quebec, As I should, to command our Present Army, with their present numbers, their present Discipline, and their present supplies, and their present support, from our present Lacual Force, to attempt the Conquest of the Canadas in their Present situation. The Arrangements of the Campaign—The method of supplying the wants of the Troops—The transporting Cannon Ball from Philadelphia 400 Miles when they might be purchased at a cheaper Rate in Plattsburg, Highgate, Sheldon, Newhaven, Vergennes, Pittsford, Clarendon, Tinmouth, Bennington and Albany, &C. &C. Must, to a Person acquainted with Military Operations, appear like a revival of the Days of Chivalry; And the appeal of my Namesake Genl Harrison—to the Patriotism of the Ladies of Ohio to furnish his Southern Brethren, with Lindsey Doublets to enable them to brave the Borean Blasts of Canada, must appear Quixotic, and look more like Knight Errantry—Than a well digested Economical System calculated to subjugate those Frozen Regions of Canada to the Government of the United States—and drive the British Government to our own terms—Soldiers must have Blankets and plenty of thick woolen cloathing or they will Freeze in Canada instead of Conquer them. You must excuse me I can Negociate—but I hate to Fight it is so with 3/5 of the Country and although I speak plainly I am really your Friend; a true friend to the U.S. and your Obt Servant
Saml. Harrison
